The opinion of the court was delivered by
Bennett, J.
The only question in this case concerns the trustees. The statute enacts that “ if the goods, effects and credits, in the hands of the trustee, shall not exceed in value the sum of ten dollars, the trustee shall be discharged, and shall recover his costs.”
*809We learn from the disclosure, that neither at the time this process 'was served, nor at any one time since, up to the time of the disclosure, were the trustees indebted to the principal debtor in a sum exceeding ten dollars.
The effect of the statute is to prevent the trustee process from attaching, where the indebtedness does net exceed ten dollars; and if the indebtedness at no time exceeded ten dollars, there was no time in which the attachment was operative. If the attachment could not he made operative at any one time, we cannot see how the trustees can be made chargeable, although if they had made no payments, their indebtedness, subsequent to the service of the trustee process, might have exceeded ten dollars.
Judgment of the county court affirmed with costs.